1
2
3
4
5
6
7
8
9
10
                         IN THE UNITED STATES DISTRICT COURT
11
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13                                     )     Case No. 5:17-cv-00548-CBM-RAOx
      MONSTER ENERGY COMPANY, a
14    Delaware corporation,            )
                                       )
15                Plaintiff,           )     STIPULATED FINAL CONSENT
                                       )     JUDGMENT AND PERMANENT
16         v.                          )     INJUNCTION [JS-6]
                                       )
17    INTEGRATED SUPPLY NETWORK, )
18    LLC, a Florida limited liability )     Hon. Consuelo B. Marshall
      company,                         )
19                                     )
                   Defendant.          )
20                                     )
21    AND RELATED COUNTERCLAIMS. )
                                       )
22
23
24
25
26
27
28   DB1/ 122041776.3
1              Whereas Plaintiff Monster Energy Company (“Monster”) and Defendant
2     Integrated Supply Network, LLC (“ISN”), in order to avoid further irreparable
3     harm to Monster, consent and agree to the terms and conditions of this
4     Stipulated Consent Judgment and Permanent Injunction.
5              IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS
6     FOLLOWS:
7              1.       On March 22, 2017, Monster initiated this action by filing a
8     Complaint against ISN in the Central District of California for trademark
9     infringement, trade dress infringement, false designation of origin, and unfair
10    competition.
11             2.       The Court has personal jurisdiction over each of the parties to this
12    action. The Court also has subject matter jurisdiction over this action pursuant
13    to 15 U.S.C. §§ 1116 and 1121(a), 28 U.S.C. § 1331, 1338, and 1367(a). Venue
14    is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b) and (c).
15             3.       Final judgment is entered in favor of Monster and against ISN on
16    Monster’s (1) First Claim for Relief for trademark infringement, trade dress
17    infringement, and false designation of origin pursuant to 15 U.S.C. § 1125(a);
18    (2)    Second       Claim     for   Relief    for   trademark      infringement   pursuant
19    to 15 U.S.C. § 1114; (3) Third Claim for Relief for unfair competition in
20    violation of Cal. Bus. Prof. Code §§ 17200, et seq.; and (4) Fourth Claim for
21    Relief for unfair competition in violation of California common law.
22            4.        DEFENDANT ISN IS HEREBY PERMANENTLY ENJOINED
23                      FROM:
24                      (a)   any     further      manufacturing,     distributing,     shipping,
25                            advertising, marketing, promoting, importing, displaying,
26                            selling or offering to sell (including, but not limited to,
27                            through retail outlets, mobile distributors and on any
28   DB1/ 122041776.3
                              websites    or    social    media   such     as   excesstools.com,
                                                    -1-
1                             tooltopia.com, mobiledealer.com and monster-tools.com)
2                             (collectively the “Prohibited Conduct”) any products,
3                             packaging, labelling or services that bear, display, or include
4                             any trademark or name that uses or includes, in whole or in
5                             part, the word “Monster,” or any trademark or name
6                             confusingly similar thereto, or any variant, derivative, or
7                             misspelling of the word Monster, such as Monstrous,
8                             Monstrosity, or Monsta (hereinafter “Infringing Marks”);
9                             and
10                      (b)   Engaging in any Prohibited Conduct in connection with any
11                            products or services that bear, display or include Monster
12                            Energy Company’s trade dress having the combination of the
13                            colors green and black in combination with the word
14                            “Monster,” or any variant, derivative, or misspelling of the
15                            word Monster, such as Monstrous, Monstrosity, or Monsta
16                            or any trade dress confusingly similar thereto (hereinafter
17                            “Infringing Trade Dress”).
18             5.       Except as permitted by Paragraph 6, within ten (10) days after
19                      entry of this Permanent Injunction, ISN shall destroy all existing
20                      advertising, promotional materials, catalogs, or any other
21                      documents in its possession, custody, or control, reflecting or
22                      relating to any Prohibited Conduct regarding products or services
23                      that contain the Infringing Marks and/or the Infringing Trade
24                      Dress, and shall destroy all infringing inventory in ISN’s
25                      possession, custody, or control that contains the Infringing Marks
26                      and/or Infringing Trade Dress. Five (5) days after completing this
27                      destruction, ISN shall certify that destruction and report to both
28   DB1/ 122041776.3
                        counsel for Monster Energy Company and this Court that the
                                                  -2-
1                       destruction of these materials and inventory has been fully
2                       completed.
3              6.       ISN shall be permitted to retain all records related to its prior
4                       activities, to service, replace or repair products it has previously
5                       sold that feature the Infringing Marks and/or Infringing Trade
6                       Dress, and to otherwise act in compliance with any government or
7                       industry recalls, mandates, or regulations as to those products. ISN
8                       shall not provide any replacement product or component that bears
9                       the Infringing Marks or Infringing Trade Dress.
10             7.       Pursuant to Rule 65(d)(2) of the Federal Rules of Civil Procedure,
11                      this injunction shall bind ISN’s officers, agents, servants,
12                      employees, and attorneys, successors and assigns, and all other
13                      persons who are in active concert or participation with any of the
14                      aforementioned persons.
15             8.       Each party will bear its own costs and attorneys’ fees for this
16                      action.
17             9.       This Order is not appealable because the parties have agreed to its
18                      terms.
19             10.      This Court shall retain jurisdiction over this matter for all purposes,
20                      including for the purpose of enforcing the terms and provisions of
21                      this Stipulated Consent Judgment and Permanent Injunction.
22
23    IT IS SO ORDERED.
24
25
      Dated: JUNE 17, 2021
26                                                Hon. Consuelo B. Marshall
27                                                United States District Judge
28   DB1/ 122041776.3

                                                   -3-
      APPROVED AS TO FORM:
 1
 2                           KNOBBE, MARTENS, OLSON & BEAR,
                             LLP
 3
 4 Dated: June 14, 2021      /s/ Brian C. Horne
                             Steven J. Nataupsky
 5                           Joseph R. Re
                             Lynda J. Zadra-Symes
 6                           Paul A. Stewart
 7                           Brian C. Horne
                             Yanna S. Bouris
 8                           Marko R. Zoretic
                             Jason A. Champion
 9
                             Attorneys for Plaintiff, MONSTER ENERGY
10                           COMPANY
11
12 Dated: June 14, 2021      MADEL PA

13
                             /s/ Cassandra B. Merrick (with permission)
14                           By: Christopher W. Madel
                             Jennifer M. Robbins
15                           Cassandra B. Merrick
16                           Stephen M. Premo

17
                             Attorneys for Defendant, Integrated Supply
18                           Network
19    35069178

20
21
22
23
24
25
26
27
28   DB1/ 122041776.3

                                 -4-
